DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-10,12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemingway et al. US 20100314890 (hereinafter referred to as Hemingway). 

Regarding claim 7, Hemingway discloses the combination with a pivotal vehicle door (abstract) and a door frame (vehicle frame) having a post (supporting structure, abstract), a power strike (20) and latch assembly (latch mechanism, abstract), comprising: 
	a mount plate (back plate of 42) on the door post (supporting structure);
a powered strike (18,20) mounted on the mount plate for movement between extended (at 12) and retracted (at 14) positions; 
a rotary latch (latch mechanism) on the door movable between open and closed positions relative to the strike; 
whereby the strike is retracted (at 14) when the latch is fully closed, the strike is extended (at 12) when the rotary latch is open (paragraph 31); and 
an adjustable linkage (26,28) drivingly connected to the strike to allow adjustable horizontal inward and outward (from 14 to 12) mounting of the strike (paragraphs 30-31, fig.2) on the mount plate (fig7).

Regarding claim 8, Hemingway discloses the combination of claim 7 further comprising a switch (sensor, paragraph 32) to detect the open and closed positions of the rotary latch and to send a signal (paragraph 32) corresponding to the rotary latch position for moving the strike.

Regarding claim 9, Hemingway discloses the combination of claim 7 further comprising an electric motor (22) drivingly connected to the strike via the linkage to move the strike between the extended and retracted positions (paragraphs 30-33, fig.2).

Regarding 10, Hemingway discloses the combination of claim 9 further comprising a switch (sensor, paragraph 32) to send a signal (paragraph 32) to the motor corresponding to the open and closed positions of the rotary latch.

Regarding claim 12, Hemingway discloses the combination of claim 7 wherein the adjustable linkage includes a pair of adjustably connected linking arms (26 and 28 are linked arms – protrusions of 26 is an arm and 28’s teeth are arms based on the definition of arm according to Merriam-Webster online as “a slender part of a structure, machine, or an instrument projecting from a main part, axis or fulcrum”) which can be coupled in extended and retracted positions change initial position of the strike (paragraph 30).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemingway et al. US 20100314890 (hereinafter referred to as Hemingway), as applied to claim 7 and further in view of Strole et al. US 9644404 (hereinafter referred to as Strole). 

Regarding claim 11, Hemingway teaches the combination of claim 7 wherein the strike is powered however does not explicitly teach or show that the strike is powered independently of the rotary latch.
	Strole teaches a combination of a power strike and rotary latch with a pivotal vehicle door and door frame comprising: 
	a strike (28); 
	a rotary latch (latch, not labeled);

	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Hemingway with the strike being powered independently of the rotary latch, as taught by Strole, in order to enable movement of the latch regardless of power to the strike. 

Allowable Subject Matter
Claims 1-6 are allowed. Regarding claim 1, Hemingway does not teach the mount plate having vertical adjustment relative to the rotary latch as well as horizontal movement of the strike. Furthermore, although there is teaching in the art of bidirectional adjustability (Redshaw US 4035093), this bidirectly adjustability would not work as a vertical adjustment in combination with Hemingway.   Vertical adjustment as disclosed in claim 1 is interpreted as in and out of the latch (above the latch), which is not taught by Redshaw. Examiner can find no reason to combine or modify the references of record without the use of impermissible hindsight.       

Response to Arguments
Regarding claim 1, Applicant’s amendments overcome the prior art rejection and claims 1-6 are hereby allowed. 
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive.  Regarding claim 7, Hemingway does teach the horizontal movement as explained in the modified rejection above. Rejection maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to strike assemblies.
	Related art not applied: 
	Rechberg US 20130020919: does not teach the latch or electric motor. 
	Brose et al. US 20050218670: does not teach teeth of linkage. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675